Citation Nr: 1738589	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD).

2.  Entitlement to service connection for cervical spine DJD.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty for training from September 1982 to March 1983 and on active duty from September 2002 to July 2003 and from December 2009 to August 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  The Veteran's record is now in the jurisdiction of the Nashville, Tennessee RO.

The issues of service connection for lumbar cervical spine DJD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a hearing loss disability.

2.  A compensable eye disability manifested by loss of visual acuity was not manifested in service; cataracts were first manifested following service and the cataracts or any eye defect/disability causing loss of vision is not shown to be related to disease or injury incurred or aggravated in service.   





CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  Service connection for a disability manifested by loss of vision is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran did not receive pre-adjudication notice adequate under the VCAA (the record does not include a pre-adjudication VCAA notice letter).  However, he subsequently was provided notice of what is needed to substantiate his claim, and of his and VA's duties with respect to evidentiary development, had opportunity to respond, followed by readjudication of his claim in a supplemental statement of the case (SSOC), which cured the notice timing defect.  Argument presented at the March 2016 hearing before the undersigned suggests he is aware of the evidence necessary to substantiate the claims(and of his and VA's obligations with respect to development of evidence). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires a VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2016 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to determine the existence (and etiology) of a hearing loss disability.  He was not afforded a VA examination to determine the etiology of his loss of visual acuity.  As there is no evidence that such disability may be related to his service, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  At the March 2016 hearing, the undersigned advised the Veteran that the claim would remain in abeyance for 60 days to enable him to procure medical opinions.  Such evidence has not been submitted.  He has not identified any evidence pertinent in these matters that remains outstanding.  38 C.F.R. § 3.159 (c)(4)(iii).  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on December 1990 service examination found that puretone thresholds in decibels were 20, 15, 5, 10 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively in the right ear, 30, 15, 5, 5 and 0 decibels, respectively, in the left.  August 2008 audiometry showed puretone thresholds in decibels were 10, 5, 10, 10 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively in the right ear, and 5, 0, 0, 10 and 5 decibels, respectively, in the left.  

The Veteran's STRs show that on October 2009 vision screening, corrected distant vision was 20/20 or better and corrected near vision was 20/25 to 20/40 or better.  Audiometry in October 2009 found that right ear puretone thresholds in decibels were 10, 5, 10, 10 and 10 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 5, 0, 0, 10 and 15 decibels, respectively.  On July 2010 post-deployment health assessment, the Veteran stated he had been placed on quarters due to trouble hearing, dimming of vision and watery, red eyes.  Audiometry showed that right ear puretone thresholds in decibels were 25, 10, 10, 15 and 15 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 20, 10, 0, 20 and 20 decibels, respectively.  

VA outpatient treatment records show that in April 2013 the Veteran complained of decreased visual acuity.  The assessments were cataracts in both eyes, dry eye syndrome in both eyes and presbyopia.  In February 2014, he complained of a red left eyelid for one day.  He stated there was mild pain.  Distant visual acuity was 20/25 in each eye, and near visual acuity was 20/40 in each eye.  The assessment was internal hordeolum with associated pre-septal cellulitis of the left lower eyelid.  Medication was prescribed.  He was seen for follow-up later that month and it was noted that the hordeolum had resolved.  Systems review showed no hearing loss.  

Audiometry on June 2014 VA examination found that right ear puretone thresholds in decibels were 15, 10, 15, 15 and 15 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 5, 10, 20 and 15 decibels, respectively.  It was noted that the Veteran had normal hearing in each ear.  

VA outpatient treatment records show that in April 2016, the Veteran stated his vision was worsening and that his eyes were watery and itchy. He stated that he had normal vision before his deployment, but when it was tested later, his visual acuity had decreased.  Examination found no eye abnormalities.  In June 2016, he stated that he was told when he returned from Iraq that his hearing had changed.  When asked if he had a hearing loss, he responded "sorta."  It was noted that audiometry showed that puretone thresholds were normal in each ear.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Hearing loss 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran's STRs show that on December 1990 audiometry, (during Reserve service) the left ear puretone threshold at 500 Hertz was30 decibels.  A right ear puretone threshold of 25 decibels was noted on July 2010 audiometry.  These are the only findings of elevated puretone thresholds at pertinent frequencies.  

The threshold question that must be addressed here is whether or not the Veteran has (or during the pendency of the instant claim has had) a hearing loss disability as defined by regulation.  Under 38 C.F.R. §§ 3.385 and 4.85, hearing loss disability must be shown by audiometry conducted in accordance with established standards.  Neither audiometry in service nor on June 2014 VA examination found that the Veteran has hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear either by puretone threshold or by speech discrimination testing.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran notes that he has been granted service connection for tinnitus and that it usually accompanies a noise-induced hearing loss.  Nonetheless, in the instant case a hearing loss disability (which must be shown by VA-regulation-mandated audiometry) is not shown.  

Accordingly, the Board finds that the Veteran has not met the initial threshold requirement for substantiating a claim of service connection.  Accordingly, the appeal in this matter must be denied.

	Loss of vision

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The Veteran's STRs show that on a post-deployment evaluation in July 2010 he reported that he had been placed on quarters due in part to eyes watering and diminished visual acuity.  The Veteran's STRs contain no mention of abnormal findings regarding the eyes.  His visual acuity was 20/40 or better (i.e., normal) in each eye.  Following service, the initial indication of any eye problems was in April 2013 when the Veteran was seen for a complaint of loss of vision.  It was noted he had a cataract and presbyopia.  

There is no evidence that the Veteran's cataract, first noted approximately three years following his discharge from service, is etiologically related to his service.  The evidence does not suggest, and the Veteran has not alleged, a disease or injury in service to which his cataract could be etiologically related, nor has he submitted any competent evidence linking cataracts to service.  In the absence of indication of a related disease or injury in service, or any nexus between the current diagnosis of cataracts and service connection for cataracts (and any related visual impairment), is not warranted.

Presbyopia, which has also been diagnosed is a refractive error.  See Dorland's 32nd Ed. (2012) at 1511, and therefore, of itself, is not a compensable disability.  38 C.F.R. § 3.303(c).  The preponderance of the evidence is against the claim, and the appeal in the matter must be denied.


      ORDER

Service connection for a hearing loss disability and for a disability manifested by loss of vision is denied.


REMAND

The Veteran seeks service connection for lumbar and cervical spine DJD.  He was taken to the emergency room of a private hospital in January 2010 while he was on active duty.  It was noted that he had been involved in a simulated rollover, and he said he hit the top of his head.  He complained of pain in the head, neck and central lumbar region.  Examination found cervical and lumbar spine tenderness.  A CT scan and X-rays of the spine were normal.  .  The diagnoses were cervical spine contusion and lumbar strain.  He was advised to rest, take Motrin and use a heating pad.  

The Veteran's STRs show that later in January 2010, he stated that he was ready to return to duty after one week of light duty.  He was cleared to return to duty, but was cautioned that neck strains take time to fully recover.  A cervical spine CT showed multi-level degenerative changes.  X-rays of the lumbar spine revealed degenerative changes.  

VA outpatient treatment records note that in July 2006, the Veteran stated that he had back pain for four years.  In March 2011, he complained of neck pain; examination found tenderness of the neck.  A complaint of back pain was also noted in October 2011.

On June 2014 VA neck and low back examinations the diagnoses were lumbar strain, and lumbar and cervical spine DJD.  The examiner opined that it was less likely than not that neck and low back disabilities were related to service.  Regarding the neck, the examiner stated that there were no evaluations, treatment reports or imaging of the neck since service.  This is clearly inconsistent with the record in light of his complaints of neck pain in March 2011.  VA outpatient treatment records show that subsequent to the examinations, the Veteran has been treated for neck and low back complaints.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the likely etiology of his current low back and cervical spine disabilities. The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should identify by diagnosis each low back and cervical spine disability found/shown by the record and, regarding each, provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or higher probability) that the diagnosed lumbar/cervical spine disability is etiologically related to the Veteran's service?  The opinion must take into consideration the Veteran's injury in January 2010 and his postservice low back and neck complaints?  

The examiner must include rationale with all opinions, citing to supporting factual data.

2.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate SSOC (that considers all evidence added to the record since the October 2014 SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


